Case 1:18-cr-00271-RDB Document 83 Filed 03/14/19 Page 1 of 2

3/12/2019 5:48 PM

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

, oH
UNITED STATES OF AMERICA S§ 8 &.
20 FOF»
v. 1 - § 8p
Criminal No. RDB-18-271 pore = aaa
RYAN SHEVIN SMITH, see
Bor Bo te
Defendant. a "A mS sO
Joint Exhibit List
Gov. /
. Exhibit Description ADMIT DD.
No, : . 7 vo ae
1A Map of SECU and surrounding area MAR 112019 HAR 1 1 2019
1B Large version of map of SECU and surrounding area MAR + 1 2019 [MAR 1 1 7919
2 Exterior photo of SECU MAR 4 1 2019 MaR 11 7019
3 Aerial photo of Loomis Armored truck at SECU MAR 11 2019 |MAR 4 4 2058
4 Compilation of SECU video footage MAR 1 1 2019 Lap 41 2019
5 Compilation SECU video footage (alternative view) MAR 11.2019 MAR 412019
6A 17 still photos from SECU video footage MAR 1 1 2018 Ma nn 20y
6B Large version of SECU still - Watts holding two guns ~— WAR 4 7 2019 HAR 17 2019
[empty]
La f SECU still — Smith departi ith cash;
6D | south approsching WARY T:2010 HART 7.208
7 Loomis Armored video footage WAR 112019 WAR 41 2019
8 12 still photos from Loomis Armored footage MAR 112019 MAR 11 2018
9 Watts Plea and cooperation agreement WAR 12 2019
10A Audio and Video of Ryan Smith Interview — 4/17/2018 | MAR 1? 2019 MAR 12 2019
10B Transcript of Ryan Smith Interview — 4/17/2018 HAR 12:9

 

 

 

1

 
Case 1:18-cr-00271-RDB Document 83 Filed 03/14/19 Page 2 of 2

 

 

Def. . -
Exhibit - Description ADMIT | . ID
No. oo a .
I Photo of McCray Interview — 1/30/18 MAR 142019 faae 412019

 

 

 

 

 

 

 

 

 

 

 

 
